               Case 4:19-cv-01843-KAW Document 93 Filed 09/18/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CSBN 145558)
   Assistant United States Attorney
 4
   450 Golden Gate Avenue, Box 36045
 5 San Francisco, California 94102
   Telephone (415) 436-7025
 6 Fax (415) 436-7234
   pamela.johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                             OAKLAND DIVISION
12

13   THE CENTER FOR INVESTIGATIVE                    ) No. 19-cv-01843-KAW
     REPORTING and WILL EVANS,                       )
14                                                   ) NOTICE OF CROSS-APPEAL
             Plaintiffs,                             )
15                                                   )
        v.                                           )
16                                                   )
     UNITED STATES DEPARTMENT OF                     )
17   LABOR,                                          )
                                                     )
18           Defendant.                              )

19

20           Notice is hereby given that the Defendant United States Department of Labor hereby cross-
21 appeals to the U.S. Court of Appeals for the Ninth Circuit from the district court’s July 20, 2020 Order

22 Granting in Part and Denying in Part Synopsys, Inc.’s Motion for Leave to Intervene [Docket Entry No.

23 79], which includes the court’s decision to grant Synopsys intervention “to appeal the December 10,

24 2019 order on the cross-motions for summary judgment,” Order at 9, and the court’s statement that

25 Synopsys would have additional time after its July 2020 order “to timely file a notice of appeal” from

26 the earlier December 10, 2019 final judgment, id.

27

28

     DOL’S NOTICE OF CROSS-APPPEAL
     NO. 19-cv-01843-KAW                            1
            Case 4:19-cv-01843-KAW Document 93 Filed 09/18/20 Page 2 of 2




 1 DATED: September 18, 2020                  Respectfully submitted,

 2                                            DAVID L. ANDERSON
                                              United States Attorney
 3
                                              /s/ Pamela T. Johann
 4                                            PAMELA T. JOHANN
                                              Assistant United States Attorney
 5
                                              Attorneys for Defendant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DOL’S NOTICE OF CROSS-APPPEAL
     NO. 19-cv-01843-KAW                  2
